COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS








IN RE: JOEY HERNANDEZ,

Relator.

 §
 
§
 
§
 
§
 
§
 
 § 




No. 08-10-00043-CR
 
AN ORIGINAL PROCEEDING 

IN MANDAMUS





 

 

 





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Joey Hernandez, pro se, has filed a petition for writ of mandamus requesting this Court to
compel the Judge of the 168th Judicial District Court of El Paso Count, Texas to “adjudicate”
numerous motions, letters, pleadings, and exhibits and apply 2,054 days of “time served credit”
to Relator’s sentence of imprisonment.
            In order to obtain relief through a writ of mandamus, a relator must establish:  (1) no
other adequate remedy at law is available; and (2) that the act he seeks to compel is ministerial. 
State ex rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210 
(Tex.Crim.App. 2007).  An act is ministerial if it does not involve the exercise of any discretion.  
State ex  rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App. 
2001).  Based on the petition and record provided, Relator has not demonstrated he is entitled to 
mandamus relief.  See Tex.R.App.P. 52.8.  We therefore deny the petition.



March 10, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Rivera, J. (Not Participating)

(Do Not Publish)